UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7712


ROBERT W. JOHNSON,

                 Plaintiff - Appellant,

          v.

JAY VANNOY;    DAVID   B.   FREEDMAN;   TOM   E.   HORNE;   LEIGH   C.
BRICKER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00055-FDW)


Submitted:    February 25, 2015                Decided:     March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert W. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert W. Johnson seeks to appeal the district court’s

order    dismissing     as    frivolous       his    42    U.S.C.    §    1983     (2012)

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).                              We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on    September   29,   2014.      The    notice      of    appeal       was    filed   on

November 13, 2014.            See Houston v. Lack, 487 U.S. 266, 276

(1988).     Because     Johnson    failed       to   file    a   timely        notice   of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                 We also deny Johnson’s motion

for   appointment     of     counsel.     We    dispense      with       oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                DISMISSED

                                          2